I concur in the majority's analysis and disposition of appellant's second assignment of error. However, I respectfully dissent from the majority's decision to overrule appellant's first assignment of error.
The majority finds, and I agree, that appellant's claim against appellee is a "covered claim" under R.C. 3955.01 (D)(1). However, when analyzing "covered claim" as used in R.C. 3955.13 (A), I believe it must be interpreted by reference to an individual tortfeasor, not by reference to the plaintiff's underlying cause(s) of action, which may involve claims of varying nature against multiple joint tortfeasors. The Ohio Insurance Guarantee Association Act was designed to afford protection to both insureds and third-party claimants. It was not designed to protect the guarantee fund itself. I find that the phrase "another insurer" in R.C. 3955.13 (A) is limited to other solvent insurers of the individual tortfeasor whose insurer is insolvent, not the solvent insurers of other joint tortfeasors.
To find otherwise would impede the public policy favoring settlement of claims. To require exhaustion of all possible coverage of joint tortfeasors before the plaintiff may access the guarantee fund would force a plaintiff to reject any and all settlement offers by any one or more joint tortfeasors until settlement or final judgment was rendered with respect to all. To do otherwise would jeopardize the plaintiff's access to the guarantee fund. That would lead to unnecessary litigation expenses and use of valuable court time. *Page 465 
I further agree with appellant that to require exhaustion distorts proportional liability, making liability more a function of the total insurance coverage the joint tortfeasors have available, as opposed to each individual tortfeasor's relative faults. To that extent exhaustion contravenes or impedes the concepts of proportional contribution embodied in R.C. 2307.31
(A).1
1 I find the decisions of our sister appellate courts in Tomsv. Waters (Mar. 31, 1973), Erie Appeal No. E-92-19, unreported, 1993 WL 170973, and Wurth v. Ideal Mut. Ins. Co. (1987), 34 Ohio App.3d 325,  518 N.E.2d 607, of little persuasive value in light of the fact that neither case involved joint tortfeasors. *Page 466